ON APPLICATION FOR REHEARING.
Defendants' application for rehearing is denied, but for the purpose of clarifying our opinion heretofore filed in this cause we note the following.
1. The provision in the trial court's decree that "bonds in excess of the debt limitations are not validated in the hands of bona fide holders by recitals in the bonds" will be omitted from our decision because it is not essential to determination of the instant appeal. This is so because of our holding that neither the special assessment bonds nor the tax anticipation notes are to be included in determining whether bonds were issued in excess of the 10 per cent. limitation; and the record discloses that the only other bonds issued were general obligation bonds which did not exceed in amount the 10 per cent. limitation.
2. Because of a contention to the contrary in an amicuscuriae brief, we also note that our opinion in the instant case neither overrules nor conflicts with Utica State Savings Bank
v. Village of Oak Park, 279 Mich. 568, because the subject matter involved in the cited case was purely local (the purchase of a town hall site), but in the instant case the controversy instead of being of local concern only is one of State-wide concern since it pertains to debt limitations in all Michigan home rule cities.
NORTH, C.J., and STARR, WIEST, BUTZEL, BUSHNELL, SHARPE, and BOYLES, JJ., concurred. REID, J., took no part in the decision on this application for rehearing. *Page 714